--------------------------------------------------------------------------------

S E C U R I T Y   AG R E E M E N T


            THIS SECURITY AGREEMENT (this “Agreement”), dated as of April 7,
2016, is executed by Silver Dragon Resources Inc., a Delaware corporation
(“Debtor”), in favor of Tonaquint, Inc., a Utah corporation (“Secured Party”).

            A.        Debtor has issued to Secured Party a certain Secured
Convertible Promissory Note of even date herewith, as may be amended from time
to time, in the original face amount of $6,836,556.53 (the “Note”).

            B.        In order to induce Secured Party to extend the credit
evidenced by the Note, Debtor has agreed to enter into this Agreement and to
grant Secured Party the security interest in the Collateral (as defined below).

            NOW, THEREFORE, in consideration of the above recitals and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:

             1.               Definitions and Interpretation. When used in this
Agreement, the following terms have the following respective meanings:

                               “Collateral” has the meaning given to that term
in Section 2 hereof.

                               “Intellectual Property” means all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses
(software or otherwise), information, know-how, inventions, discoveries,
published and unpublished works of authorship, processes, any and all other
proprietary rights, and all rights corresponding to all of the foregoing
throughout the world, now owned and existing or hereafter arising, created or
acquired.

                               “Lien” shall mean, with respect to any property,
any security interest, mortgage, pledge, lien, claim, charge or other
encumbrance in, of, or on such property or the income therefrom, including,
without limitation, the interest of a vendor or lessor under a conditional sale
agreement, capital lease or other title retention agreement, or any agreement to
provide any of the foregoing, and the filing of any financing statement or
similar instrument under the UCC or comparable law of any jurisdiction.

                               “Obligations” means (a) all loans, advances,
future advances, debts, liabilities and obligations, howsoever arising, owed by
Debtor to Secured Party or any affiliate of Secured Party of every kind and
description, now existing or hereafter arising, whether created by the Note, any
Additional Note (as defined in the Purchase Agreement (as defined below)), this
Agreement, that certain Settlement and Securities Purchase Agreement of even
date herewith, entered into by and between Debtor and Secured Party (the
“Purchase Agreement”), any other Transaction Documents (as defined in the
Purchase Agreement) or Additional Investment Documents (as defined in the
Purchase Agreement), any modification or amendment to any of the foregoing,
guaranty of payment or other contract or by a quasi-contract, tort, statute or
other operation of law, whether incurred or owed directly to Secured Party or as
an affiliate of Secured Party or acquired by Secured Party or an affiliate of
Secured Party by purchase, pledge or otherwise, (b) all costs and expenses,
including attorneys’ fees, incurred by Secured Party or any affiliate of Secured
Party in connection with the Note, any Additional Note, or in connection with
the collection or enforcement of any portion of the indebtedness, liabilities or
obligations described in the foregoing clause (a), (c) the payment of all other
sums, with interest thereon, advanced in accordance herewith to protect the
security of this Agreement, and (d) the performance of the covenants and
agreements of Debtor contained in this Agreement and all other Transaction
Documents.

1

--------------------------------------------------------------------------------

                        “Permitted Liens” means (a) Liens for taxes not yet
delinquent or Liens for taxes being contested in good faith and by appropriate
proceedings for which adequate reserves have been established, and (b) Liens in
favor of Secured Party under this Agreement or arising under the other
Transaction Documents.

                        “UCC” means the Uniform Commercial Code as in effect in
the state whose laws would govern the security interest in, including without
limitation the perfection thereof, and foreclosure of the applicable Collateral.

Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.

            2.               Grant of Security Interest. As security for the
Obligations, Debtor hereby pledges to Secured Party and grants to Secured Party
a security interest in all right, title, interest, claims and demands of Debtor
in and to the property described in Schedule A hereto, and all replacements,
proceeds, products, and accessions thereof (collectively, the “Collateral”).

            3.               Authorization to File Financing Statements. Debtor
hereby irrevocably authorizes Secured Party at any time and from time to time to
file in any filing office in any Uniform Commercial Code jurisdiction or other
jurisdiction of Debtor or its subsidiaries (including without limitation
Delaware) any financing statements or documents having a similar effect and
amendments thereto that provide any other information required by the Uniform
Commercial Code (or similar law of any non-United States jurisdiction, if
applicable) of such state or jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Debtor is
an organization, the type of organization and any organization identification
number issued to Debtor. Debtor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request.

            4.               General Representations and Warranties. Debtor
represents and warrants to Secured Party that (a) Debtor is the owner of the
Collateral and that no other person has any right, title, claim or interest (by
way of Lien or otherwise) in, against or to the Collateral, other than Permitted
Liens, and (b) upon the filing of UCC-1 financing statements with the Delaware
Secretary of State, Secured Party shall have a perfected first-position security
interest in the Collateral to the extent that a security interest in the
Collateral can be perfected by such filing, except for Permitted Liens.

            5.               Additional Covenants. Debtor hereby agrees:

                              5.1.        to perform all acts that may be
necessary to maintain, preserve, protect and perfect in the Collateral, the Lien
granted to Secured Party therein, and the perfection and priority of such Lien,
except for Permitted Liens;

                              5.2.        to procure, execute (including
endorse, as applicable), and deliver from time to time any endorsements,
assignments, financing statements, certificates of title, and all other
instruments, documents and/or writings reasonably deemed necessary or
appropriate by Secured Party to perfect, maintain and protect Secured Party’s
Lien hereunder and the priority thereof;

                              5.3.        to provide at least fifteen (15) days
prior written notice to Secured Party of any of the following events: (a) any
changes or alterations of Debtor’s name, (b) any changes with respect to
Debtor’s address or principal place of business, (c) the formation of any
subsidiaries of Debtor, or (d) any changes in the location of any Collateral;

2

--------------------------------------------------------------------------------

                          5.4.        upon the occurrence of an Event of Default
(as defined in the Note) under the Note or any Additional Note and, thereafter,
at Secured Party’s request, to endorse (up to the outstanding amount under such
promissory notes at the time of Secured Party’s request), assign and deliver any
promissory notes included in the Collateral to Secured Party, accompanied by
such instruments of transfer or assignment duly executed in blank as Secured
Party may from time to time specify;

                          5.5.        to the extent the Collateral is not
delivered to Secured Party pursuant to this Agreement, to keep the Collateral at
the principal office of Debtor (unless otherwise agreed to by Secured Party in
writing), and not to relocate the Collateral to any other locations without the
prior written consent of Secured Party;

                          5.6.        not to sell or otherwise dispose, or offer
to sell or otherwise dispose, of the Collateral or any interest therein (other
than inventory in the ordinary course of business);

                          5.7.        not to, directly or indirectly, allow,
grant or suffer to exist any Lien upon any of the Collateral, other than
Permitted Liens;

                          5.8.        not to grant any license or sublicense
under any of its Intellectual Property, or enter into any other agreement with
respect to any of its Intellectual Property, except in the ordinary course of
Debtor’s business;

                          5.9.        to the extent commercially reasonable and
in Debtor’s good faith business judgment: (a) to file and prosecute diligently
any patent, trademark or service mark applications pending as of the date hereof
or hereafter until all Obligations shall have been paid in full, (b) to make
application on unpatented but patentable inventions and on trademarks and
service marks, (c) to preserve and maintain all rights in all of its
Intellectual Property, and (d) to ensure that all of its Intellectual Property
is and remains enforceable. Any and all costs and expenses incurred in
connection with each of Debtor’s obligations under this Section 5.9 shall be
borne by Debtor. Debtor shall not knowingly and unreasonably abandon any right
to file a patent, trademark or service mark application, or abandon any pending
patent application, or any other of its Intellectual Property, without the prior
written consent of Secured Party except for Intellectual Property that Debtor
determines, in the exercise of its good faith business judgment, is not or is no
longer material to its business;

                          5.10.      upon the request of Secured Party at any
time or from time to time, and at the sole cost and expense (including, without
limitation, reasonable attorneys’ fees) of Debtor, Debtor shall take all actions
and execute and deliver any and all instruments, agreements, assignments,
certificates and/or documents reasonably required by Secured Party to
collaterally assign any and all of Debtor’s foreign patent, copyright and
trademark registrations and applications now owned or hereafter acquired to and
in favor of Secured Party; and

                          5.11.      at any time amounts paid by Secured Party
under the Transaction Documents are used to purchase Collateral, Debtor shall
perform all acts that may be necessary, and otherwise fully cooperate with
Secured Party, to cause (a) any such amounts paid by Secured Party to be
disbursed directly to the sellers of any such Collateral, (b) all certificates
of title pertaining to such Collateral (as applicable) to be properly filed and
reissued to reflect Secured Party’s Lien on such Collateral, and (c) all such
reissued certificates of title to be delivered to and held by Secured Party.

            6.        Authorized Action by Secured Party. Debtor hereby
irrevocably appoints Secured Party as its attorney-in-fact (which appointment is
coupled with an interest) and agrees that Secured Party may perform (but Secured
Party shall not be obligated to and shall incur no liability to Debtor or any
third party for failure so to do) any act which Debtor is obligated by this
Agreement to perform, and to exercise such rights and powers as Debtor might
exercise with respect to the Collateral, including the right to (a) collect by
legal proceedings or otherwise and endorse, receive and receipt for all
dividends, interest, payments, proceeds and other sums and property now or
hereafter payable on or on account of the Collateral; (b) enter into any
extension, reorganization, deposit, merger, consolidation or other agreement
pertaining to, or deposit, surrender, accept, hold or apply other property in
exchange for the Collateral; (c) make any compromise or settlement, and take any
action Secured Party deems advisable, with respect to the Collateral; (d) file a
copy of this Agreement with any governmental agency, body or authority, at the
sole cost and expense of Debtor; (e) insure, process and preserve the
Collateral; (f) pay any indebtedness of Debtor relating to the Collateral; (g)
execute and file UCC financing statements and other documents, certificates,
instruments and agreements with respect to the Collateral or as otherwise
required or permitted hereunder; and (h) take any and all appropriate action and
execute any and all documents and instruments that may be necessary or useful to
accomplish the purposes of this Agreement; provided, however, that Secured Party
shall not exercise any such powers granted pursuant to clauses (a) through (c)
above prior to the occurrence of an Event of Default and shall only exercise
such powers during the continuance of an Event of Default. The powers conferred
on Secured Party under this Section 6 are solely to protect its interests in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Secured Party shall be accountable only for the amounts that it actually
receives as a result of the exercise of such powers, and neither Secured Party
nor any of its stockholders, directors, officers, managers, employees or agents
shall be responsible to Debtor for any act or failure to act, except with
respect to Secured Party’s own gross negligence or willful misconduct. Nothing
in this Section 6 shall be deemed an authorization for Debtor to take any action
that it is otherwise expressly prohibited from undertaking by way of other
provision of this Agreement.

3

--------------------------------------------------------------------------------

            7.        Default and Remedies.

                       7.1.        Default. Debtor shall be deemed in default
under this Agreement upon the occurrence of an Event of Default.


                       7.2.        Remedies. Upon the occurrence of any such
Event of Default, Secured Party shall have the rights of a secured creditor
under the UCC, all rights granted by this Agreement and by law, including,
without limiting the foregoing, (a) the right to require Debtor to assemble the
Collateral and make it available to Secured Party at a place to be designated by
Secured Party, and (b) the right to take possession of the Collateral, and for
that purpose Secured Party may enter upon premises on which the Collateral may
be situated and remove the Collateral therefrom. Debtor hereby agrees that
fifteen (15) days’ notice of a public sale of any Collateral or notice of the
date after which a private sale of any Collateral may take place is reasonable.
In addition, Debtor waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of Secured Party’s rights and
remedies hereunder, including, without limitation, Secured Party’s right
following an Event of Default to take immediate possession of Collateral and to
exercise Secured Party’s rights and remedies with respect thereto. Secured Party
may also have a receiver appointed to take charge of all or any portion of the
Collateral and to exercise all rights of Secured Party under this Agreement.
Secured Party may exercise any of its rights under this Section 7.2 without
demand or notice of any kind. The remedies in this Agreement, including without
limitation this Section 7.2, are in addition to, not in limitation of, any other
right, power, privilege, or remedy, either in law, in equity, or otherwise, to
which Secured Party may be entitled. No failure or delay on the part of Secured
party in exercising any right, power, or remedy will operate as a waiver
thereof, nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right hereunder. All of
Secured Party’s rights and remedies, whether evidenced by this Agreement or by
any other agreement, instrument or document shall be cumulative and may be
exercised singularly or concurrently.

4

--------------------------------------------------------------------------------

                     7.3.        Standards for Exercising Rights and Remedies.
To the extent that applicable law imposes duties on Secured Party to exercise
remedies in a commercially reasonable manner, Debtor acknowledges and agrees
that it is not commercially unreasonable for Secured Party (a) to fail to incur
expenses reasonably deemed significant by Secured Party to prepare Collateral
for disposition, (b) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to fail to remove liens or encumbrances on or any adverse
claims against Collateral, (d) to exercise collection remedies against account
debtors and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as Debtor, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure Secured Party against
risks of loss, collection or disposition of Collateral or to provide to Secured
Party a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by Secured Party, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral. Debtor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Secured Party would fulfill Secured
Party’s duties under the UCC in Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section. Without limitation upon the foregoing, nothing contained in
this Section shall be construed to grant any rights to Debtor or to impose any
duties on Secured Party that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section.

                     7.4.        Marshalling. Secured Party shall not be
required to marshal any present or future Collateral for, or other assurances of
payment of, the Obligations or to resort to such Collateral or other assurances
of payment in any particular order, and all of its rights and remedies hereunder
and in respect of such Collateral and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, Debtor hereby agrees that it will
not invoke any law relating to the marshalling of Collateral which might cause
delay in or impede the enforcement of Secured Party’s rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Debtor hereby irrevocably waives the benefits
of all such laws.

                     7.5.        Application of Collateral Proceeds. The
proceeds and/or avails of the Collateral, or any part thereof, and the proceeds
and the avails of any remedy hereunder (as well as any other amounts of any kind
held by Secured Party at the time of, or received by Secured Party after, the
occurrence of an Event of Default) shall be paid to and applied as follows:

                                   (a)        First, to the payment of
reasonable costs and expenses, including all amounts expended to preserve the
value of the Collateral, of foreclosure or suit, if any, and of such sale and
the exercise of any other rights or remedies, and of all proper fees, expenses,
liability and advances, including reasonable legal expenses and attorneys’ fees,
incurred or made hereunder by Secured Party;

5

--------------------------------------------------------------------------------

                          (b)        Second, to the payment to Secured Party of
the amount then owing or unpaid on the Note and all Additional Notes, if any (to
be applied first to accrued interest and second to outstanding principal), and
all amounts owed under any of the other Transaction Documents; and

                          (c)        Third, to the payment of the surplus, if
any, to Debtor, its successors and assigns, or to whosoever may be lawfully
entitled to receive the same.

In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.

            8.        Miscellaneous.

                        8.1.        Notices. Any notice required or permitted
hereunder shall be given in the manner provided in the subsection titled
“Notices” in the Purchase Agreement, the terms of which are incorporated herein
by this reference.

                        8.2.        Non-waiver. No failure or delay on Secured
Party’s part in exercising any right hereunder shall operate as a waiver thereof
or of any other right nor shall any single or partial exercise of any such right
preclude any other further exercise thereof or of any other right.

                        8.3.        Amendments and Waivers. This Agreement may
not be amended or modified, nor may any of its terms be waived, except by
written instruments signed by Debtor and Secured Party. Each waiver or consent
under any provision hereof shall be effective only in the specific instances for
the purpose for which given.

                        8.4.        Assignment. This Agreement shall be binding
upon and inure to the benefit of Secured Party and Debtor and their respective
successors and assigns; provided, however, that Debtor may not sell, assign or
delegate rights and obligations hereunder without the prior written consent of
Secured Party.

                        8.5.        Cumulative Rights, etc. The rights, powers
and remedies of Secured Party under this Agreement shall be in addition to all
rights, powers and remedies given to Secured Party by virtue of any applicable
law, rule or regulation of any governmental authority, the Note, or any
Additional Notes, all of which rights, powers, and remedies shall be cumulative
and may be exercised successively or concurrently without impairing Secured
Party’s rights hereunder. Debtor waives any right to require Secured Party to
proceed against any person or entity or to exhaust any Collateral or to pursue
any remedy in Secured Party’s power.

                        8.6.        Partial Invalidity. If any part of this
Agreement is construed to be in violation of any law, such part shall be
modified to achieve the objective of the parties to the fullest extent permitted
and the balance of this Agreement shall remain in full force and effect.

                        8.7.        Expenses. Debtor shall pay on demand all
reasonable fees and expenses, including reasonable attorneys’ fees and expenses,
incurred by Secured Party in connection with the custody, preservation or sale
of, or other realization on, any of the Collateral or the enforcement or attempt
to enforce any of the Obligations which are not performed as and when required
by this Agreement.

                        8.8.        Entire Agreement. This Agreement and the
other Transaction Documents, taken together, constitute and contain the entire
agreement of Debtor and Secured Party with respect to this particular matter and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications between the parties, whether written or oral,
respecting the subject matter hereof.

6

--------------------------------------------------------------------------------

                        8.9.        Governing Law; Venue. Except as otherwise
specifically set forth herein, the parties expressly agree that this Agreement
shall be governed solely by the laws of the State of Utah, without giving effect
to the principles thereof regarding the conflict of laws; provided, however,
that enforcement of Secured Party’s rights and remedies against the Collateral
as provided herein will be subject to the UCC. The provisions set forth in the
Purchase Agreement to determine the proper venue for any disputes are
incorporated herein by this reference.

                        8.10.      Waiver of Jury Trial. EACH PARTY TO THIS
AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER
COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH
PARTY HERETO ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT
TO DEMAND TRIAL BY JURY.

                        8.11.      Purchase Agreement; Arbitration of Disputes.
By executing this Agreement, each party agrees to be bound by the terms,
conditions and general provisions of the Purchase Agreement and the other
Transaction Documents, including without limitation the Arbitration Provisions
(as defined in the Purchase Agreement) set forth as an exhibit to the Purchase
Agreement.

                        8.12.      Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be an original and all of
which together shall constitute one instrument. Any electronic copy of a party’s
executed counterpart will be deemed to be an executed original.

                        8.13.      Termination of Security Interest. Upon the
payment in full of all Obligations, the security interest granted herein shall
terminate and all rights to the Collateral shall revert to Debtor. Upon such
termination, Secured Party hereby authorizes Debtor to file any UCC termination
statements necessary to effect such termination and Secured Party will execute
and deliver to Debtor any additional documents or instruments as Debtor shall
reasonably request to evidence such termination.

                        8.14.       Time of the Essence. Time is expressly made
of the essence with respect to each and every provision of this Agreement.

[Remainder of page intentionally left blank; signature page follows]

7

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, Secured Party and Debtor have caused this
Agreement to be executed as of the day and year first above written.

SECURED PARTY:

TONAQUINT, INC.


 

By: /s/ John M. Fife                     
       John M. Fife, President


DEBTOR:


SILVER DRAGON RESOURCES INC.


 

By: /s/ Marc Hazout                       
Name: Marc Hazout
Title: President and CEO


[Signature Page to Security Agreement]

--------------------------------------------------------------------------------

SCHEDULE A
TO SECURITY AGREEMENT


            All right, title, interest, claims and demands of Debtor in and to
the following property:

            1.        All goods and equipment now owned or hereafter acquired,
including, without limitation, all laboratory equipment, computer equipment,
office equipment, machinery, fixtures, vehicles, and any interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing, wherever
located;

            2.        All inventory now owned or hereafter acquired, including,
without limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Debtor’s custody or possession or in transit
and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and Debtor’s
books relating to any of the foregoing;

            3.        All contract rights, general intangibles, healthcare
insurance receivables, payment intangibles and commercial tort claims, now owned
or hereafter acquired, including, without limitation, all patents, patent rights
and patent applications (including without limitation, the inventions and
improvements described and claimed therein, and (a) all reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, (b) all
income, royalties, damages, proceeds and payments now and hereafter due or
payable under or with respect thereto, including, without limitation, damages
and payments for past or future infringements thereof, (c) the right to sue for
past, present and future infringements thereof, and (d) all rights corresponding
thereto throughout the world), trademarks and service marks (and applications
and registrations therefor), inventions, discoveries, copyrights and mask works
(and applications and registrations therefor), trade names, trade styles,
software and computer programs including source code, trade secrets, methods,
published and unpublished works of authorship, processes, know how, drawings,
specifications, descriptions, and all memoranda, notes, and records with respect
to any research and development, goodwill, license agreements, information, any
and all other proprietary rights, franchise agreements, blueprints, drawings,
purchase orders, customer lists, route lists, infringements, claims, computer
programs, computer disks, computer tapes, literature, reports, catalogs, design
rights, income tax refunds, payments of insurance and rights to payment of any
kind and whether in tangible or intangible form or contained on magnetic media
readable by machine together with all such magnetic media, and all rights
corresponding to all of the foregoing throughout the world, now owned and
existing or hereafter arising, created or acquired;

            4.        All now existing and hereafter arising accounts, contract
rights, royalties, license rights and all other forms of obligations owing to
Debtor arising out of the sale or lease of goods, the licensing of technology or
the rendering of services by Debtor (subject, in each case, to the contractual
rights of third parties to require funds received by Debtor to be expended in a
particular manner), whether or not earned by performance, and any and all credit
insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by Debtor and Debtor’s books relating to any of the
foregoing;

            5.        All documents, cash, deposit accounts, letters of credit,
letter of credit rights, supporting obligations, certificates of deposit,
instruments, chattel paper, electronic chattel paper, tangible chattel paper and
investment property, including, without limitation, all securities, whether
certificated or uncertificated, security entitlements, securities accounts,
commodity contracts and commodity accounts, and all financial assets held in any
securities account or otherwise, wherever located, now owned or hereafter
acquired and Debtor’s books relating to the foregoing, including without
limitation Debtor’s entire ownership interest in Sanhe Sino-Top Resources &
Technologies, Ltd., a Chinese foreign cooperative joint venture, and any
affiliates, subsidiaries, or related entities;

--------------------------------------------------------------------------------

            6.        All other goods and personal property of Debtor, wherever
located, whether tangible or intangible, and whether now owned or hereafter
acquired; and

            7.        Any and all claims, rights and interests in any of the
above and all substitutions for, additions and accessions to and proceeds
thereof, including, without limitation, insurance, condemnation, requisition or
similar payments and the proceeds thereof.

--------------------------------------------------------------------------------